Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement is made and entered into by and between Mozafar
Maghsoudnia (the “Executive”) and InvenSense, Inc. (the “Company”).

Subject to the consummation of the transactions contemplated by the Agreement
and Plan of Merger, dated as of December 21, 2016, among the Company, TDK
Corporation and TDK Sensor Solutions Corporation (the date of consummation of
such transactions being the “Closing Date”), and the Executive’s continued
employment until the Closing Date, the Company and the Executive agree as
follows:

 

  a) The Executive shall resign from employment with the Company on the Closing
Date.

 

  b) Subject to the Executive’s execution and non-revocation of the Release of
Claims in the form attached as Exhibit A hereto, in accordance with paragraph 5
thereof, the Executive shall be entitled to receive the severance payments,
accelerated vesting and benefits provided for in Sections 2(b)(i), (ii),
(iii) and (iv) of his Executive Change in Control and Severance Agreement,
effective as of May 20, 2014, by and between the Company and the Executive (the
“Severance Agreement”). Such severance amounts and benefits shall be paid
pursuant to the terms and conditions of the Severance Agreement.

 

  c) The Executive shall be subject to and comply with the non-solicitation,
non-disparagement and confidential information provisions of Section 3(b),
(c) and (d) of the Severance Agreement.

 

InvenSense, Inc.       By:   /s/ Behrooz Abdi       5/1/17   [Name] Behrooz Abdi
      date   [Title] CEO       Mozafar Maghsoudnia       /s/ Mozafar Maghsoudnia
      5/1/2017       date



--------------------------------------------------------------------------------

Exhibit A

Release of Claims

(see attached)



--------------------------------------------------------------------------------

Exhibit A

RELEASE

THIS RELEASE (“Release”) is dated                     , 2017, by Mozafar
Maghsoudnia (“Employee”) in favor of the Releasees (as defined below).

WHEREAS, it has been determined that Employee will resign from employment with
InvenSense, Inc. (the “Company”); and

WHEREAS, in conjunction with this separation of employment, the Company and
Employee desire to enter into an agreement setting forth the following terms and
conditions.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged,
Employee agrees as follows:

1. Resignation and Payment. Employee hereby resigns his employment and from all
positions and offices, if any, that he holds with the Company or its affiliates.
In connection with Employee’s resignation, the Company agrees to make the
following payments to Employee:

 

  a) The Company will pay Employee his earned but unpaid base salary in an
amount equal to $[            ] on the next regularly scheduled payroll date
following the date of this agreement.

 

  b) The Company will make a lump-sum payment to Employee in an amount equal to
$480,0001 on the next regularly scheduled payroll date following the Effective
Date (as defined in paragraph 5) (the “Payment Date”).

 

  c) The Company will make a lump-sum payment to Employee in an amount equal to
$[            ]2 on the Payment Date.

 

  d) If Employee elects continuation coverage under the Company’s medical plan
pursuant to Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), the Company will reimburse Employee
for the monthly COBRA premium payments paid by Employee for himself and his
eligible dependents for the period beginning on the date of Employee’s
termination of employment with the Company and ending on the earlier of (i) the
date that is eighteen (18) months following such date of termination and
(ii) the date that Employee becomes eligible to receive group health coverage
from a subsequent employer. The Company and Employee agree that the Company’s
obligation to pay the COBRA Reimbursement is subject to Employee’s compliance
with his non-solicitation, non-disparagement and confidentiality obligations as
set forth in Section 3 of his Executive Change in

 

 

1  Note to Draft: If Executive’s annual bonus for 2017 is less than $160,000,
then this amount will be reduced by the difference between $160,000 and the
amount of Executive’s annual bonus for 2017.

2 

Note to Draft: Amount to equal cost of cashing out 100% of Employee’s
outstanding equity awards, which will be converted into cash-based payments upon
the merger.

 



--------------------------------------------------------------------------------

  Control and Severance Agreement, effective as of May 20, 2014, by and between
Employee and the Company (the “Severance Agreement”); provided, however, that
the first reimbursement under this paragraph 1(d) will be paid to Employee on
the next regularly scheduled payroll date following the Effective Date and will
include any amounts that were not paid following the date hereof because
Employee had not executed this Release.

The Company and Employee agree that Employee shall not accrue or be eligible for
any salary, pay, benefits or consideration from the Company other than as
outlined in this paragraph 1, including, without limitation, any salary, pay,
benefits or consideration under the letter agreement, dated December 20, 2016,
by and between Employee and the Company, the Severance Agreement or any other
agreement between Employee and the Company. Employee expressly acknowledges that
he is not otherwise entitled to the payments outlined in subparagraphs 1(b)
through 1(d) and that such compensation serves as adequate consideration for his
release of claims and other commitments set forth in this Release.

2. Release in Full of All Claims. In exchange for the payments outlined in
subparagraphs 1(b) through 1(d), Employee, for Employee and for Employee’s
agents, attorneys, heirs, administrators, executors, assigns and other
representatives, and anyone acting or claiming on his, her or their joint or
several behalf, hereby releases, waives and forever discharges the Company,
including its past or present employees, officers, directors, trustees, board
members, stockholders, equityholders, agents, affiliates (including, but not
limited to, TDK USA Corporation and its affiliates), parent entities,
subsidiaries, heirs, administrators, successors, assigns and other
representatives, insurers and anyone acting on its or their joint or several
behalf (the “Releasees”), from any and all known and unknown claims, causes of
action, demands, damages, costs, expenses, liabilities and other losses that
Employee has or may have against the Company or the other Releasees, including
any that relate to Employee’s employment with the Company or any of its
affiliates or subsidiaries or the termination thereof. By way of example only,
and without limiting the immediately preceding sentence, Employee agrees that
Employee is releasing, waiving and discharging any and all claims against the
Company and the other Releasees under (i) any federal, state or local employment
law or statute, including, but not limited to, Title VII of the Civil Rights
Act(s) of 1964 and 1991, the Americans with Disabilities Act (ADA), the Age
Discrimination in Employment Act (ADEA), the Older Workers Benefit Protection
Act (OWBPA), the Family and Medical Leave Act (FMLA), the Worker Adjustment and
Retraining Notification Act (WARN) or the Uniformed Services Employment and
Reemployment Rights Act (USERRA) and applicable state employment law(s),
including, but not limited to, the California Fair Employment and Housing Act or
Government Code or Labor Code provisions or (ii) any federal, state or municipal
law, statute, ordinance or common law doctrine (including, but not limited to,
breach of contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, wrongful discharge in violation of public policy,
infliction of emotional distress, negligence, invasion of privacy, interference
with contractual relationship, defamation and fraud); provided, however, that
Employee specifically does not release any claims to challenge the validity of
this Release under the ADEA or any claims that Employee cannot waive by
operation of law.

Nothing contained herein shall be construed to prohibit Employee from filing a
charge with the Equal Employment Opportunity Commission or participating in
investigations by that

 

   2    Release – Maghsoudnia



--------------------------------------------------------------------------------

entity. However, Employee acknowledges that the release Employee executes herein
waives Employee’s right to seek or accept individual remedies or monetary
damages in any such action or lawsuit arising from such charges or
investigations, including, but not limited to, back pay, front pay or
reinstatement. Employee further agrees that if any person, organization or other
entity should bring a claim against the Releasees involving any matter covered
by this Release, Employee will not accept any personal relief in any such
action, including damages, attorneys’ fees, costs and all other legal or
equitable relief.

Employee further understands that nothing contained herein is intended to
interfere with or discourage Employee’s good faith disclosure to any
governmental entity related to a suspected violation of the law, and nothing
contained herein waives or releases Employee’s right to receive money for
disclosing such information to a government agency. Employee further understands
that Employee will not be subject to retaliation by the Company for a disclosure
made pursuant to this provision.

Employee agrees that no fact, event, circumstance, evidence or transaction,
which could now be asserted or which may hereafter be discovered, shall affect
in any manner the final, absolute and unconditional nature of the release set
forth above. Employee acknowledges that Employee fully understands the following
provisions of Section 1542 of the California Civil Code:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee expressly and voluntarily waives each and all claims, rights or
benefits Employee has or may have under Section 1542 of the California Civil
Code to the fullest extent that Employee may lawfully waive such claims, rights
and benefits in connection with this Release.

3. No Claims Filed. Employee affirms that, as of the date of execution of this
Release, Employee has filed no lawsuit, charge, claim or complaint with any
governmental agency or in any court against the Company or any of the other
Releasees.

4. Assistance to Others. Employee agrees not to assist or cooperate, in any way,
directly or indirectly, with any person, entity or group (other than the Equal
Employment Opportunity Commission or other governmental agency) involved in any
proceeding, inquiry or investigation of any kind or nature against or involving
the Company or any of its Releasees, except as required by law, subpoena or
other compulsory process.

5. ADEA/OWBPA Waiver and Acknowledgement. Insofar as this Release pertains to
the release of Employee’s claims, if any, under the Age Discrimination in
Employment Act (ADEA), Employee, pursuant to and in compliance with the rights
afforded Employee under the Older Workers Benefit Protection Act (OWBPA): (a) is
hereby advised to consult with an attorney before executing this Release; (b) is
hereby afforded at least twenty-one (21) days to consider this Release; (c) may
rescind this Release any time within the seven (7) day

 

   3    Release – Maghsoudnia



--------------------------------------------------------------------------------

period following Employee’s execution of the Release; (d) is hereby advised that
this Release shall not become effective or enforceable until the seven (7) day
revocation period has expired; and (e) is hereby advised that Employee is not
waiving claims that may arise after the date on which Employee executes this
Release. If this Release is revoked within the revocation period, the Company
shall have no obligation to make the payments outlined in subparagraphs 1(b)
through 1(d). If this Release is not revoked within the revocation period, this
Release will be effective and enforceable on the date immediately following the
last day of the seven (7) day revocation period (the “Effective Date”).

6. Governing Law. The validity, interpretations, construction and performance of
this Release shall be governed by the laws of the State of California without
giving effect to conflict of laws principles.

7. Taxes. The Company (or any affiliate thereof) shall withhold from the
payments made under paragraph 1 all federal, state, city or other taxes as the
Company (or any affiliate thereof) is required to withhold pursuant to any
applicable law, regulation or ruling. Notwithstanding any other provision of the
Severance Agreement or this Release, neither the Company nor any of its
affiliates shall be obligated to guarantee any particular tax result for
Employee with respect to any payment provided to Employee, and Employee shall be
responsible for any taxes imposed on Employee with respect to any such payment.

8. Severability. Should any provision of this Release be declared or be
determined by any court to be invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby, and said invalid part, term
or provision shall be deemed not to be part of this Release. The waiver of a
breach of any of the provisions of this Release shall not operate or be
construed as a waiver of any other provision of this Release or a waiver of any
subsequent breach of the same provision.

9. Voluntary Execution. Employee acknowledges that Employee is executing this
Release voluntarily and of Employee’s own free will and that Employee fully
understands and intends to be bound by the terms of this Release. Further,
Employee acknowledges that Employee received a copy of this Release on April 28,
2017, and has had an opportunity to carefully review this Release with
Employee’s attorney prior to executing it or warrants that Employee chooses not
to have Employee’s attorney review this Release.

10. No Assignment of Claims. Employee hereby represents and warrants that
Employee has not previously assigned or purported to assign or transfer to any
person or entity any of the claims or causes of action herein released.

[Signature on Following Page]

 

 

   4    Release – Maghsoudnia



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and a duly authorized representative of the Company
and the Parent hereby certify that they have read this Release in its entirety
and voluntarily executed it in the presence of competent witnesses, as of the
date set forth under their respective signatures.

 

EMPLOYEE         INVENSENSE, INC.           By:     Mozafar Maghsoudnia        
Name:               Title:                 Date         Date             Witness
        Witness             Date         Date

 

[Signature Page to Release – Maghsoudnia]